Citation Nr: 0115380	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  99-06 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for substance abuse 
secondary to PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  He has been represented throughout his appeal by 
The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1997, by the New York, New York Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for PTSD and substance abuse.  The notice of 
disagreement with that determination was received in December 
1997.  A statement of the case was issued in April 1999, and 
the veteran's substantive appeal was received later in April 
1999.  The appeal was received at the Board in May 2001.  

The veteran was scheduled to appear at a hearing before a 
member of the Board at the RO in May 2001, but he failed to 
appear for his scheduled hearing.  As he has not explained 
why he missed the May 2001 hearing or requested a 
postponement, the hearing request is deemed withdrawn.  38 
C.F.R. § 20.704(d) (2000) 


REMAND

I.  Service connection for PTSD.


The Board recognizes that, during the pendency of the 
veteran's claim, there was an amendment to 38 C.F.R. 
§ 3.304(f), governing PTSD claims, which, in pertinent part, 
changed the requirement of "medical evidence establishing a 
clear diagnosis of the condition" to "medical evidence 
diagnosing the condition in accordance with [38 C.F.R. § 
4.125(a)]."  See, e.g., Harth v. West, 14 Vet. App. 1, 5 
(2000).  

The evidence shows that the veteran has been diagnosed with 
PTSD by several VA physicians.  Significantly, the veteran 
was admitted to a VA hospital in December 1996, following a 
period of detoxification; he complained that his life was out 
of control.  The discharge summary reflects the diagnoses of 
Opioid dependence and PTSD.  

Of record is a VA hospital discharge summary, dated from 
December 1997 to January 1998, indicating that the veteran 
was referred to inpatient PTSD treatment by his psychiatrist 
at an outpatient program at the Brooklyn VA.  It was noted 
that the veteran had been in PTSD treatment for the past 
month, after being referred by a social worker at the Borden 
Avenue shelter who observed his nightmares and difficulties 
sleeping.  (these records do not appear to be of record).  It 
was reported that the veteran's PTSD originated from his 
Vietnam service, where he served with the 14th combat 
engineers in the Army in 1969 to 1970; he was a demolition 
specialist and a mine sweeper.  It was further noted that the 
veteran 's job was to detonate mines and put up barbed wire 
and foot bridges.  The veteran reported that he was almost 
killed on the "Ho Chi Min trail" when he stepped on an 
anti-tank mine; he was terrified for 10 minutes before 
stepping off the mine and discovering that it did not 
detonate.  The veteran indicated that the above incident led 
to frequent, repetitive nightmares.  The veteran also 
indicated that he suffered from survivor guilt; he tried to 
warn a young soldier about a mine, but he did not listen and 
was badly injured.  The veteran reported being under frequent 
mortar attacks and coming in contact with dead bodies; he was 
especially disturbed after witnessing mutilated bodies of 
Vietnamese children.  The veteran also reported being court-
martialed in Vietnam after facing a platoon sergeant with a 
bayonet, after the sergeant ordered him to return to the 
field.  

As noted above, the clinical evidence of record reflects 
several diagnoses of PTSD.  However, the RO has denied the 
veteran's claim of entitlement to service connection for 
PTSD, based upon its finding that the record does not 
establish that a stressful experience occurred.  The Board 
notes that the record reflects that an undated request for 
information was sent to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group); however, it does not appear 
that a response was received from that agency.  Therefore, 
the record certified for appellate review does not include 
corroboration and/or other supportive objective documentation 
of the veteran's stressor experiences.  Specifically, no 
further attempt was made to corroborate the incidents 
reported by the veteran.  

With respect to stressor confirmation, the VA Adjudication 
Procedure Manual provides that an RO should "always send an 
inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor."  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the USASCRUR.  M21-1, Part III, 
para. 5.14(b)(5).  Thus, given that no significant attempt 
has been made to verify the veteran's stressors with 
USASCRUR, the veteran's claim must be remanded to the RO for 
additional developed as outlined below.  In this respect, the 
veteran should be asked to provide as much detail as he can 
regarding his alleged stressors, and this information should 
be provided to USASCRUR, along with the veteran's claims 
file, for attempted verification by that agency.  

In addition, the diagnoses of PTSD reported during the 
veteran's periods of hospitalization in December 1996 and 
December 1997 appear to have been based in part on a stressor 
history of events that are unverified.  Therefore, the Board 
finds additional development is warranted.  For VA 
compensation purposes, a PTSD diagnosis must be based on an 
in-service stressor history that has been verified (except 
where a veteran was engaged in combat).  A diagnosis of PTSD, 
related to service, which is based on an examination that 
relied upon an unverified history, is inadequate.  See West 
v. Brown, 7 Vet. App. 70, 77-78 (1994).  If any in-service 
stressful events are verified, the veteran is entitled to a 
VA psychiatric examination to determine whether any verified 
stressful events are sufficient to support a PTSD diagnosis 
in his case.  

VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  Consistent with that duty to assist, 
the Board orders below that the RO request details from the 
veteran that would facilitate an attempt to verify any 
claimed stressors, as well as to afford the veteran an 
examination to determine whether he has PTSD linked to 
verified inservice stressors.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3,114 Stat. 2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5103 
and 5103A).  

II.  Service connection for substance abuse secondary to 
PTSD.

The Board notes that the veteran has also claimed entitlement 
to service connection for substance abuse secondary to PTSD.  
A VA hospital summary dated from December 1996 to January 
1997 reflect a diagnosis of Opioid dependence; subsequently, 
the veteran was readmitted to a hospital in December 1997, at 
which time he was diagnosed with a heroin dependence, in 
remission for eight months.  In addition, VA progress notes 
reflect continued outpatient treatment for ongoing substance 
abuse.  The veteran was readmitted to a VA hospital in 
January 1998, at which time it was noted that he had a 30 
year history of drug abuse; during his stay, the veteran 
participated in a relapse and problem solving group and 
joined an Alcoholics Anonymous group.  The veteran was 
discharged in June 1998; the discharge diagnoses were heroin 
dependence and PTSD.  


In Allen v. Principi, No. 99-7199 (Fed. Cir. Feb. 2, 2001), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that 38 U.S.C.A. § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving "compensation" for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  

In light of the foregoing, the Board will defer adjudication 
on this issue until a determination is made as to whether 
service connection is warranted for PTSD.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
hereby REMANDED to the RO for the following actions: 

1.  The veteran should be requested to 
identify any sources of recent treatment 
received for PTSD or substance abuse, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source that he identifies.  Copies of the 
medical records from all sources that he 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  Whether or not the 
veteran responds, all VA treatment 
records, which are not currently in the 
claims file, should be obtained and 
associated with the claims folder.  38 
C.F.R. § 3.159 (2000).  The RO should 
inform the veteran of any records it is 
unsuccessful in obtaining.

2.  The RO should request a detailed 
description from the veteran of all 
claimed inservice stressors, including 
unit and duty assignment(s), as well as 
the places, dates, names, and any other 
information vital to verifying such 
stressors.  The importance of providing 
such information should be explained to 
the veteran, as should the consequences 
of a failure to do so.  

3.  Upon completion of the foregoing or 
in the event that the veteran fails to 
respond to the RO's inquiry, the RO 
should review the file and prepare a 
summary of all of the claimed stressors 
reported by the veteran in statements on 
appeal and to health care professionals 
at the time of examination for treatment 
and/or evaluation.  This summary and 
copies of all associated documents which 
would facilitate a search, including 
copies of the veteran's service personnel 
records, should be sent to USASCRUR.  
USASCRUR should be requested to search 
the records and provide any information 
available which might corroborate the 
veteran's alleged stressors.  The 
USASCRUR report should then be associated 
with the claims folder.  

4.  The RO must subsequently make a 
specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy." If so, the RO should accept the 
veteran's lay testimony--in the absence 
of evidence to the contrary--and make a 
determination as to whether it is 
"satisfactory" (e.g., credible) and 
consistent with the circumstances of 
service--as conclusive evidence of the 
occurrence of the stressor.  If the RO 
determines that the evidence does not 
show that the veteran "engaged in combat 
with the enemy," the RO should consider 
all credible supporting evidence 
developed to ascertain whether the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.  

5.  Thereafter, the RO should arrange for 
the veteran to be accorded an examination 
to determine the nature and etiology of 
any psychiatric disorder(s) which may be 
present.  The claims file, including this 
Remand and the RO's stressor report, must 
be made available to each examiner, and 
the examination report should reflect 
that the history was reviewed.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses with 
the current findings to obtain an 
accurate picture of the nature of the 
veteran's psychiatric status.  The 
examination should be conducted in 
conjunction with the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV).  The examiner 
should diagnose all of the veteran's 
acquired psychiatric disorders, and 
express an opinion as to the etiology of 
each such disorder.  If a diagnosis of 
PTSD is deemed appropriate, the examiners 
should specify the following: (1) whether 
any inservice stressor supports the 
diagnosis of PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more inservice stressors found 
to be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examiner 
should also comment upon any relationship 
between any other currently diagnosed 
psychiatric disorder and the veteran's 
period of service.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

If a diagnosis is deemed appropriate, the 
psychiatrist is requested to render an 
opinion as to whether it is at least as 
likely as not that any current substance 
abuse disorder is secondary to PTSD.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand; and, if they are not, the RO 
should implement corrective procedures.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should also 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims for 
entitlement to service connection for 
PTSD and substance abuse secondary to 
PTSD in light of relevant Court 
decisions, including Cohen v. Brown, 10 
Vet. App 128 (1997).  In its 
readjudication of the claim, the RO 
should apply the relevant provisions of 
38 C.F.R. § 3.304(d) and (f) (1999), in 
effect prior to June 18, 1999, and as 
modified by the new regulation which 
became effective that date, 38 C.F.R. 
§ 3.304 (2000).  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991) (where a law or 
regulation changes while a case is 
pending, the version most favorable to 
the claimant applies).  The RO should 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

8.  If the determination remains adverse 
to the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  The veteran is advised that the examination requested 
in this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


